Title: To James Madison from Cyrus King, 1 January 1817 (Abstract)
From: King, Cyrus
To: Madison, James


        § From Cyrus King. 1 January 1817. “C King’s respects to the President of the U. S. acknowledges the invitation to dine on Thursday, but regrets that his health will not permit him to accept the honor thereof.”
        Adds in a postscript: “C King avails himself, with pleasure, of this opportunity to tender to Mr. and Mrs. Madison, with perfect respect, the compliments of the season.”
      